Citation Nr: 0738653	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  03-36 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1971 to 
November 1973, February 1978 to September 1982, and March 
1983 to March 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

In May 2006, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2.  Left ear hearing loss was not present in service, 
manifested within one year of the veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
the veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in January 2002, 
prior to the initial unfavorable AOJ decision issued in May 
2002.  A second VCAA letter was sent in June 2006.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the VCAA notices issued 
in January 2002 and June 2006 informed the veteran of the 
type of evidence necessary to establish service connection; 
how VA would assist him in developing his claim; and his and 
VA's obligations in providing such evidence for 
consideration.  However, only the June 2006 VCAA notice 
informed the veteran of the "fourth element," i.e., to 
provide any evidence in his possession that pertains to the 
claim.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders, supra; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The January 2002 
and June 2006 letters informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA and 
provided examples of the types of evidence, both medical and 
lay, that could be submitted.  Therefore, the Board finds 
that a reasonable person could be expected to understand that 
he should submit any relevant evidence during the development 
of the claim.  For these reasons, the Board concludes that 
the failure to provide a fully VCAA compliant notice was 
harmless, and that to decide the appeal would not be 
prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, the June 2006 letter advised him of the 
evidence necessary to establish entitlement to a disability 
rating and effective date for the disability on appeal.  
Despite the inadequate timing of the notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to him in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes herein that the preponderance of the evidence 
is against the veteran's service connection claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, private medical records, VA treatment records, and 
reports from October 2003 and December 2006 VA examinations 
were reviewed by both the AOJ and the Board in connection 
with adjudication of his claim.  The veteran has not 
adequately identified any additional, relevant records that 
VA needs to obtain for an equitable disposition of his claim. 

Additionally, the veteran was afforded VA examinations in 
October 2003 and December 2006 in order to adjudicate his 
service connection claim.  Based on these facts, the Board 
concludes that the medical evidence of record is sufficient 
to adjudicate the veteran's claim without further 
development.  Thus, the Board finds that additional efforts 
to assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and, therefore, a presumptive 
disability.  
However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
a hearing loss where the veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).
The veteran contends that his current left ear hearing loss 
is a result of noise exposure he experienced as an airframe 
repair technician in service.  Therefore, he claims that 
service connection is warranted for his left ear hearing 
loss.

The Board notes that the veteran has reported acoustic trauma 
in the military while serving as an airframe repair 
technician.  Although the veteran's service medical records 
do not contain any documentation as to noise exposure, the 
veteran is competent to describe the nature and extent of his 
in-service noise exposure and such is consistent with his 
military occupational specialty as an airframe repair 
technician, as noted in his service records.  See 38 C.F.R. § 
3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The Board observes that the veteran's service medical records 
are negative for complaints, treatment, or diagnosis 
pertinent to hearing difficulty in his left ear.  Nor do in-
service audiological evaluations report auditory thresholds 
that meet the requirements for hearing disability under 38 
C.F.R. § 3.385.  As noted by  the December 2006 VA examiner, 
the veteran exhibited a fluctuating high frequency 
sensorineural hearing loss in his left ear throughout 
service, to include his October 1971 induction examination; 
however, at no point did the hearing loss meet the criteria 
of for service-connection under VA regulations.  The Board 
observes that the veteran's last in-service audiogram of 
record, dated in January 1987, shows the following auditory 
thresholds:
  



HERTZ



500
1000
2000
3000
4000
LEFT
5
0
10
30
30

Similarly, the Board notes that private audiological 
evaluations by the veteran's post-service employer, TWA, do 
not show hearing loss in the left ear to a disabling degree 
under VA regulations until April 1995, at which point 
auditory thresholds were:






HERTZ



500
1000
2000
3000
4000
LEFT
10
10
45
45
35

More recent post-service records also report a diagnosis of 
hearing loss in the left ear.  Specifically, a February 2000 
VA treatment record shows a diagnosis of moderately severe 
sensorineural hearing loss in the left ear.  Additionally, at 
the October 2003 VA examination, the examiner found bilateral 
mild to severe sensorineural hearing loss.  At the December 
2006 VA audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
80
80
70
65
70

The examiner noted that speech audiometry was inconsistent 
and unusable for rating purposes.  The veteran was diagnosed 
with a strongly sloping moderate to profound sensorineural 
hearing loss in the left ear.  Therefore, the Board finds 
that the contemporary medical evidence demonstrates a current 
hearing loss in the left ear as defined by 38 C.F.R. § 3.385.  

The Board has considered all relevant evidence of record 
regarding the veteran's claim for service connection for left 
ear hearing loss.  The Board first considered whether service 
connection is warranted for left ear hearing loss on a 
presumptive basis.  However, the record fails to show that 
the veteran manifested hearing loss in his left ear to a 
degree of 10 percent within one year following his service 
discharge in either November 1973, September 1982, or March 
1987.  As such, presumptive service connection is not 
warranted for left ear hearing loss.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for left ear hearing loss on a direct basis.  
However, while the veteran has a current diagnosis of left 
ear hearing loss and is competent to describe his in-service 
noise exposure, the record shows no complaint or diagnosis of 
such disorder during active service or for many years 
thereafter.  The first hearing test that demonstrates 
auditory thresholds that meet the criteria for a disability 
under VA regulations is dated in April 1995.  The first post-
service hearing test performed in the course of the veteran's 
healthcare, as opposed to routine employment examination, is 
dated in June 1999.  Additionally, an April 2001 audiological 
evaluation reports that the veteran complained of hearing 
loss for the previous two years.  Thus, the first post-
service indication that the veteran had hearing loss to a 
disabling degree was approximately 8 years after service 
discharge, and his first complaints of such loss were 
approximately 12 years after discharge.  The lapse in time 
between service and the first complaints and diagnoses weighs 
against the veteran's claims.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Additionally, at the December 2006 VA examination, the VA 
examiner stated that this progressive hearing loss is of an 
unknown etiology not consistent with acoustic trauma/noise 
exposure.  He opined that, considering all available 
evidence, to include the veteran's service medical records 
from all three periods of service and private and VA 
audiological records, it is not as likely as not that the 
left ear hearing loss was incurred during or aggravated by 
military service.  

Therefore, no competent medical professional has attributed 
the onset of the veteran's left ear hearing loss to his 
service.  The veteran's claim that his hearing is the result 
of his military service is supported solely by his own 
statements.  As such, the evidence of a nexus or link between 
service and the veteran's left ear hearing loss is limited to 
his own statements.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).   In the absence of any competent evidence connecting 
the disability to the veteran's time in service, the Board 
concludes that service connection for bilateral hearing loss 
is not warranted.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for left ear hearing loss.  Therefore, his claim 
must be denied.


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


